DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKinnon et al. [US20150109338], hereinafter McKinnon.
Regarding claim 1, McKinnon discloses a digital content creation system (abstract, “Apparatus, methods and systems of providing AR content”), comprising: 
a first memory storing an encounter tile set having one or more encounter tiles ([0019], “the AR management engine could generate a tile map comprising tessellated tiles (e.g., regular or non-regular (e.g., semi-regular, aperiodic, etc.), Voronoi tessellation, penrose tessellation, K-means cluster, etc.) that cover at least a portion of the area of interest”), a content tile set having one or more content tiles ([0019], “Some or all of the tiles could advantageously be individually bound to a subset of the obtained AR content objects, which can comprise overlapping or completely distinct subsets”); 
a sensor data receiver ([0065], “Sensor data can include temperature sensor data, air pressure sensor data, light sensor data, location-sensor data (e.g., GPS or other location- or position-determination system data), anemometer data, olfactometer data, etc.”); 
A user can access map generation engine 102 via a user interface that allows the user to manually generate, via the graphical user interface, and/or adjust the area of interest”); a display screen; a processor ([0074], “ a display device on a smartphone or other computing device that displays a live video feed”); and 
a second memory storing instructions for execution by the processor that, when executed, cause the processor to: 
receive real-world location data via the sensor data receiver, the real-world location data corresponding to a physical location ([0020], “obtain at least a portion of the subset based on the tile map (e.g., based on the device's location in relation to the tiles of a tile map, etc.)”); 
display, on the display screen and based on the location data, one or more encounter tiles from the encounter tile set ([0093], “FIG. 5 is a schematic of an AR management engine 530 generating area tile maps 538 and 538T”); 
receive, from the user interface, an identification of a selected encounter tile of the displayed one or more tiles of the encounter tile set ([0047], “User interface 200A could be used by one or more users to transmit data related to an area of interest to map generation engine 202”); and 
associate, in a computer game, the selected encounter tile with the physical location ([0086], “The AR management engine 130 in some embodiments could be coupled with a device 140 (e.g., cell phone, tablet, kiosk, laptop computer, watch, vehicle, etc.) via network 145, and configure the device to obtain at least a portion of the subset of the AR content objects depending on at least one of the following: the location of the device within an area of interest (e.g., within a location represented within a tile of area tile map 138, etc.)”).
Regarding claim 2, McKinnon discloses the digital content creation system of claim 1, wherein the second memory stores additional instructions for execution by the processor that, when executed, cause the processor to: display, on the display screen, an encounter space corresponding to the selected encounter tile ([0057], “A view of interest 132 is a digital representation of a physical location in real-world space that is to be enabled with AR content”), the encounter space divided into a plurality of content spaces ([0019], “Some or all of the tiles could advantageously be individually bound to a subset of the obtained AR content objects, which can comprise overlapping or completely distinct subsets” and [0100], “When a user navigating the real world area of interest gets close enough to a portion represented by Tile A (e.g., within 50 feet, within 25 feet, within 10 feet, within two feet, within 1 foot, etc. of any portion of tile A), it is contemplated that the user's device could be auto-populated with the 7 AR content objects bound to view of interest W”).
Regarding claim 9, McKinnon discloses the digital content creation system of claim 1, wherein at least the sensor data receiver, the user interface, the display screen, the processor, and the second memory are provided in a mobile device, the mobile device further comprising a location sensor, a barometer, or an accelerometer ([0020], “The AR management engine could further configure a device (e.g., a mobile device, kiosk, tablet, cell phone, laptop, watch, vehicle, server, computer, etc.) to obtain at least a portion of the subset based on the tile map (e.g., based on the device's location in relation to the tiles of a tile map, etc.), and present at least a portion of the AR content objects on a display of the device (e.g., instantiate the object, etc.)” and [0065], “Sensor data can include temperature sensor data, air pressure sensor data, light sensor data, location-sensor data (e.g., GPS or other location- or position-determination system data), anemometer data, olfactometer data, etc.”).
Regarding claim 10, McKinnon discloses the digital content creation system of claim 1, wherein at least the sensor data receiver, the user interface, the display screen, the processor, and the second memory are provided in a mobile device, the system further comprising: a wearable device comprising a sensor, wherein the mobile device is configured to receive real-world sensor data from the sensor of the wearable device via the sensor data receiver ([0075], “A system manager hires various shoppers (Martin, Nick, Mei and Bob) at The Grove.RTM. shopping mall to videotape their shopping experience. Each shopper is to wear a video capturing device (e.g., attached to the shopper's hat, shirt, etc.) while they go about their usual shopping experience”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon, in view of Baronoff [US20120122570], further in view of Watari et al. [US20150018094 ], hereinafter Watari.
Regarding claim 3, McKinnon discloses the digital content creation system of claim 2. However, McKinnon does not disclose wherein the second memory stores additional instructions for execution by the processor that, when executed, cause the processor to: display, on the display screen, one or more content tiles from the content tile set, at least one of the content tiles corresponding to a real-world challenge criterion that requires real-world sensor data to be satisfied and an in-game challenge criterion that can be satisfied without real- world sensor data; associate, based on a first indication received from the user interface, a first selected content tile from the displayed one or more tiles of the content tile set with a first selected content space from among the plurality of content spaces; display the first selected content tile in the first selected content space; and associate, based on a second indication received from the user interface, a second selected content tile from the displayed one or more tiles of the content tile set with a second selected content space from among the plurality of content spaces; and display the second selected content tile in the second selected content space.
at least one game-world scenario includes providing clues leading a player to a physical location”, [0104], “the augmented reality game may include a scenario where the user is required to play a version of Brick Breaker at a particular location where the bricks are displayed as though emerging from a real-space object at the location” and [0031], “Location information is generated based on output of respective spatial and optical sensors of the plurality of smart devices”) and an in-game challenge criterion that can be satisfied without real- world sensor data ([0025], “scoring at least a predetermined score by play of the provided non-augmented reality based game on the user device”). 
And Watari teaches associate, based on a first indication received from the user interface, a first selected content tile from the displayed one or more tiles of the content tile set with a first selected content space from among the plurality of content spaces; display the first selected content tile in the first selected content space; and associate, based on a second indication received from the user interface, a second selected content tile from the displayed one or more tiles of the content tile set with a second selected content space from among the plurality of content spaces; and display the second selected content tile in the second selected content space (Fig. 17).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by McKinnon, to have both content tile corresponding to a real-world challenge criterion that requires real-world sensor data to be satisfied and an in-game challenge criterion that can be satisfied without real- world sensor data, as taught by Baronoff, in order to provide different types of challenges to the players to make the game more fun; and to have different content 
Regarding claim 4, the combination of McKinnon, Baronoff and Watari discloses the digital content creation system of claim 3, wherein the second memory stores additional instructions for execution by the processor that, when executed, cause the processor to: adjust, based on a signal received from the user interface, an orientation of the first selected content tile relative to the first selected content space (McKinnon, [0032], “Where the device is configured or programmed to capture image or other sensor data (e.g., orientation data, position data, etc.) that indicates that an object is viewable by a user of the device, the system can cause the device to instantiate some or all of the content objects based on an association between the viewable object(s) and the content object(s) (e.g., based on at least one of object recognition, orientation, location, etc.)”).
Regarding claim 5, the combination of McKinnon, Baronoff and Watari discloses the digital content creation system of claim 3, wherein the first content tile space is adjacent the second content tile space, and further wherein the second content tile may only be associated with the second content tile space if a second characteristic of the second content tile matches a first characteristic of the first content tile (McKinnon, [0051], “During the flattening, the map generation engine 202 can label certain geometric features of interest within the 3D model (e.g., doors, windows, multi-level spaces or structures, overpasses and/or underpasses in a building, etc.) via classifiers trained offline in advance of the flattening process. These classifiers can be mapped to corresponding geometric features of interest via a recognition of these features in the 3D model and/or the image data used to generate the 3D model using image recognition techniques”).	
Regarding claim 6, McKinnon discloses the digital content creation system of claim 2. However, McKinnon does not disclose wherein the second memory stores additional instructions for execution by the processor that, when executed, cause the processor to: display 
Nevertheless, Watari teaches in a like invention, display a content tile from the set of content tiles in each of the plurality of content spaces (Fig. 17). 
And Baronoff  teaches at least one of the content tiles corresponding to a real-world challenge criterion that requires real-world sensor data to be satisfied ([0044], “at least one game-world scenario includes providing clues leading a player to a physical location”, [0104], “the augmented reality game may include a scenario where the user is required to play a version of Brick Breaker at a particular location where the bricks are displayed as though emerging from a real-space object at the location” and [0031], “Location information is generated based on output of respective spatial and optical sensors of the plurality of smart devices”) and an in-game challenge criterion that can be satisfied without real-world sensor data ([0025], “scoring at least a predetermined score by play of the provided non-augmented reality based game on the user device”); receive, from the sensor data receiver, real-world sensor data; determine whether the at least one in-game challenge criterion is satisfied and, based on the real-world sensor data, whether the at least one real-world challenge criterion is satisfied; and update a game state of the computer game based on the determination ([0025], “reaching a predetermined level of the provided non-augmented reality based game on the user device, outputting on the user device a user-selectable link for joining an augmented-reality game in which the animation element is displayed, in which the processor dynamically changes display of animation elements as the user device changes location”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by McKinnon, to display a content tile from the set of content tiles in each of the plurality of content spaces, as taught by Watari, in order to provide more convenient interface with content tile options for the players to choose from; and to have both content tile corresponding to a real-world challenge criterion that requires real-world sensor data to be satisfied and an in-game challenge criterion that can be satisfied without real- world sensor data, as taught by Baronoff, in order to provide different types of challenges to the players to make the game more fun.
Regarding claim 7, the combination of McKinnon, Baronoff and Watari discloses the digital content creation system of claim 6, wherein the real-world challenge criterion corresponds to a change in physical location, and the real-world sensor data comprises location data (Baronoff, [0044], “at least one game-world scenario includes providing clues leading a player to a physical location”, [0104], “the augmented reality game may include a scenario where the user is required to play a version of Brick Breaker at a particular location where the bricks are displayed as though emerging from a real-space object at the location” and [0031], “Location information is generated based on output of respective spatial and optical sensors of the plurality of smart devices”).
Regarding claim 11, please refer to the claim rejections of claims 1 and 3 (“real-world challenge criterion that requires real-world sensor data to be satisfied” teaches “first physical challenge criterion” and “in-game challenge criterion that can be satisfied without real-world sensor data” teaches “first virtual challenge criterion”).
Regarding claim 12, the combination of McKinnon, Baronoff and Watari discloses the method of claim 11, wherein the plurality of encounter tiles displayed on the screen comprises a subset of available encounter tiles, the subset selected based on the first location information obtain at least a portion of the subset based on the tile map (e.g., based on the device's location in relation to the tiles of a tile map, etc.)” and [0086], “The AR management engine 130 in some embodiments could be coupled with a device 140 (e.g., cell phone, tablet, kiosk, laptop computer, watch, vehicle, etc.) via network 145, and configure the device to obtain at least a portion of the subset of the AR content objects depending on at least one of the following: the location of the device within an area of interest (e.g., within a location represented within a tile of area tile map 138, etc.)”).
Regarding claim 13, the combination of McKinnon, Baronoff and Watari discloses the method of claim 11, wherein the plurality of content tiles displayed on the screen comprises a subset of available content tiles, the subset selected based on the selected content space or a characteristic of a content tile adjacent the selected content space (McKinnon, [0051], “During the flattening, the map generation engine 202 can label certain geometric features of interest within the 3D model (e.g., doors, windows, multi-level spaces or structures, overpasses and/or underpasses in a building, etc.) via classifiers trained offline in advance of the flattening process. These classifiers can be mapped to corresponding geometric features of interest via a recognition of these features in the 3D model and/or the image data used to generate the 3D model using image recognition techniques”).
Regarding claim 14, the combination of McKinnon, Baronoff and Watari discloses the method of claim 11, wherein the first physical challenge criterion may be satisfied only upon receipt, at the processor of the mobile device, of evidence of completion of a physical challenge (Baronoff, [0044], “at least one game-world scenario includes providing clues leading a player to a physical location”, [0104], “the augmented reality game may include a scenario where the user is required to play a version of Brick Breaker at a particular location where the bricks are displayed as though emerging from a real-space object at the location” and [0031], “Location information is generated based on output of respective spatial and optical sensors of the plurality of smart devices”).
claim 15, the combination of McKinnon, Baronoff and Watari discloses the method of claim 14, wherein the physical challenge comprises at least one of covering a predetermined distance, climbing a predetermined elevation, achieving a predetermined heart rate, logging a predetermined number of steps, moving the mobile device in a predetermined pattern, playing a predetermined sport, reaching a predetermined location, or purchasing a predetermined product (Baronoff, [0104], “the augmented reality game may include a scenario where the user is required to play a version of Brick Breaker at a particular location where the bricks are displayed as though emerging from a real-space object at the location”).
Regarding claim 16, the combination of McKinnon, Baronoff and Watari discloses the method of claim 14, wherein the evidence of completion of the physical challenge is received from a location sensor, an altitude sensor, an accelerometer, a heart rate monitor, an optical sensor, a position sensor, an orientations sensor, or a near field communication sensor (Baronoff, [0031], “Location information is generated based on output of respective spatial and optical sensors of the plurality of smart devices”).
Regarding claim 17, the combination of McKinnon, Baronoff and Watari discloses the method of claim 11, further comprising: associating a content tile with each of the plurality of content spaces to yield a completed encounter, the completed encounter corresponding to the selected encounter tile; and publishing the completed encounter via a wireless communication interface of the mobile device (McKinnon, [0066], “Signal data can corresponds to data within and also about signals from routers, signals from cellular transmitters, signals from computing devices (e.g., desktop computers, laptop computers, smartphones, tablets, gaming consoles, remote controls, etc.), broadcast signals (e.g., over-the-air television or radio broadcasts), near-field communication devices, or other emitters of wireless data carrier signals” and [0113], “The resulting map can then be deployed in other devices so that they can determine their locations in the environment based on observed features derived from images of the random pattern”).
claim 18, the combination of McKinnon, Baronoff and Watari discloses the method of claim 11, further comprising: displaying, on the screen, a map and an encounter tile, the encounter tile positioned at a specific location on the map (McKinnon, [0019], “the AR management engine could generate a tile map comprising tessellated tiles (e.g., regular or non-regular (e.g., semi-regular, aperiodic, etc.), Voronoi tessellation, penrose tessellation, K-means cluster, etc.) that cover at least a portion of the area of interest”); determining, with the processor and based on second location information received from the location sensor, that the mobile device is located within a predetermined distance of the specific location (McKinnon, [0038], “the map generation engine 102 can receive position data corresponding to a plurality of user devices, via clustering or other statistical algorithms, determine that a threshold number of devices are within a certain distance of one another and/or within or passing through a monitored space or point within a designated area (e.g., a train platform, a point in an airport terminal hallway, etc.)”); requesting user input regarding the encounter tile (McKinnon, [0017], “selection or request of a user”); displaying, based on a signal generated by the user interface, a completed encounter space corresponding to the encounter tile, the completed encounter space comprising an arrangement of content tiles, at least one of the content tiles comprising a second virtual challenge criterion and a second physical challenge criterion (Baronoff, [0044], “at least one game-world scenario includes providing clues leading a player to a physical location”, [0104], “the augmented reality game may include a scenario where the user is required to play a version of Brick Breaker at a particular location where the bricks are displayed as though emerging from a real-space object at the location” and [0025], “scoring at least a predetermined score by play of the provided non-augmented reality based game on the user device”); determining, with the processor, whether the second virtual challenge criterion is satisfied and, based on sensed real-world data received via a sensor data interface, whether the second physical challenge criterion is satisfied ([0031], “Location information is generated based on output of respective spatial and optical sensors of the plurality of smart devices”).
claim 19, the combination of McKinnon, Baronoff and Watari discloses the method of claim 18, further comprising: updating, based on the determination regarding the second virtual challenge criterion and the second physical challenge criterion, a game state of the computer game (Baronoff, [0025], “reaching a predetermined level of the provided non-augmented reality based game on the user device, outputting on the user device a user-selectable link for joining an augmented-reality game in which the animation element is displayed, in which the processor dynamically changes display of animation elements as the user device changes location”).
Regarding claim 20, please refer to the claim rejections of claims 1, 3, and 17. Also, for the user-generated encounter (McKinnon, [0036], “A user can access map generation engine 102 via a user interface that allows the user to manually generate, via the graphical user interface, and/or adjust the area of interest”).
Regarding claim 21, please refer to the claim rejections of claims 1, 3, and 17.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McKinnon, in view of Baronoff and Watari, further in view of Moskowitz [US20190260703].	
Regarding claim 8, the combination of McKinnon, Baronoff and Watari discloses the digital content creation system of claim 6. However, the combination of McKinnon, Baronoff and Watari does not disclose wherein the real-world challenge criterion corresponds to a heart rate, and the real-world sensor data comprises pulse data. 
Nevertheless, Moskowitz teaches in a like invention, wherein the real-world challenge criterion corresponds to a heart rate, and the real-world sensor data comprises pulse data ([0020], “The system may capture emotional metrics from at least one of a facial image capture, heart/respiration rate, skin conductance, sensor gathered, digital footprint crawled, response to cognitive/physical tasks, engagement to pushed content, etc”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715